RECEIVED IN
                        IN THE COURT OF CRIMINAL APPEALS OF TEXA^^RT OF CRIMINAL APPEALS
                                                                       MAY 14 2015
                                    NO.   PD-0194-15


                                                                    Abel Acosta, Clerk
William Paul Langrum II                                         THE COURT OF APPEALS
         petitioner,

V.                                                              FOR THE FIFTH


THE STATE OF TEXAS
         respondent,                                            DISTRICT OF TEXAS




                        MOTION SUGGESTING EN BANC RECONSIDERATION



TO THE HONORABLE JUSTICES OF THE COURT:

     petitioner, respectfully presents this motion for EN banc reconsideration pur
suant to the Texas Rule of Appellate Procedure, Rule. 49.7, and moves this court
to grant such motion, and in support of this motion, petitioner presents the
following in support thereof:


                              REASONS FOR GRANTING MOTION



1.)     The decision of the court in denying petitioner's petition for Discretionary
Review was based on a decision that was contrary to simular case's with simular
issues. The STARE decisis Rule require like case's to be treated the same, which
in the present case that rule was neglected requiring a closer review.

2.)     Petitioner further states that such reconsideration for EN banc review would
show that the state failed to prove the case beyond a reasonable doubt as required
by the U.S. Constitution, when it's been decided that, Texas courts are bound by
the United States Supreme Court interpretation of the Federal Constitution regard
less of the courts own notion, including the STARE decisis doctrine. EX PARTE
DANGELO, 339 S.W.3d 143 (Tex.App.Fort Worth.2010) See also, CORONADO V. STATE, 351
S.W.3d 315(fex.Crim.App-2011), IN RE Winship, 397 U.S.358 (1970)


                                          CONCLUSION



     Petitioner asks that the court grant this motion for suggestion for EN banc
reconsideration, and allow him the opportunity to further seek relief from
being illegally detained on a void conviction.




                            CERTIFICATE OF SERVICE



    I, William Paul Langrum II, certify that a true copy of this foregoing
motion was sent by First Class U.S. Mail, to the Court of Appeals, Dallas.
Division.




                                                 William Paul Langrum II
                                                 1884962 - Polunsky Unit
                                                 3872 FM 350 South
                                                 Livingston, TX. 77351
William Langrum II #1884962
3872 FM 350 South
Polunsky Unit
Livingston, Texas 77351
                               Court of Criminal Appeals
                               Supreme Court Building
                               P.O.   Box 12308
                               Austin, TX 78711-2308
   v^
                              78711230808          i|i|||i.i.i|||||i„..|.|j|..i|||,i„i||i,ii.|..i,i.il|iii,|iji|i|